DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 24 November 2020 have been fully considered but are moot because the new ground of rejection while relying on the same prior art, addresses the newly added limitations and claims not previously treated on the merits.
Amended claim 1, and new claims 11-20 are pending and examined herein.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second coated regions and the first and second uncoated regions claimed in instant claims 16 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“11a”, “11b”, “12a”, and “12b” disclosed on P11-12 of the instant specification and “130a”, “130b”, “130c”, “131”, and “132” disclosed on P13 of the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “15” and “25” shown in FIG 9 and “15a” shown in FIG 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
Claims 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2014/0050957 A1 to Yang (previously cited in IDS), hereinafter referred to as “YANG”.
Regarding claim 11, YANG teaches an electrode assembly of a stacking configuration comprising a first electrode and second electrode (see cathode plates 200 and anode plates 300, respectively or vice versa disclosed in [0068]; FIG. 11) stacked wherein the second electrode is stacked on one or both surfaces of the first electrode (see specifically the stacking pattern in FIG 11 wherein the cathode plate 200 is disposed on the top and bottom surfaces of the anode plate 300) and separator 100 in Fig. 11 disposed bi-directionally therebetween, in that the folding direction of one electrode is opposite the folding direction of the second electrode. YANG further teaches a plurality of patterns (see the plurality of vents 110 in FIG. 11) at the folded portion of the separator as disclosed in [0069] and the plurality of patterns being located along portions of the bended separator therein facing each other in the bended end region (see vents 110 formed alongside portion disclosed in FIG 3; see also [0046] and FIG 11).
Regarding claim 12, it would be recognized by one having ordinary skill in the art as of the effective filing date of the claimed invention that the shape of the vent 110 disclosed in FIG. 11 as being a quadrangular as well as polygonal form.

Claim Rejections - 35 USC § 103
 Claims 1-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0050957 A1 to Yang (previously cited in IDS), hereinafter referred to as “YANG”, as applied to claim 1 and further in view of US 2012/0058387 A1 to Ahn (previously cited by Examiner), hereinafter referred to as “AHN”.
Regarding claim 1, YANG teaches an electrode assembly of a stacking configuration comprising a first electrode and second electrode (see cathode plates 200 and anode plates 300, respectively or vice versa disclosed in [0068]; FIG. 11) stacked wherein the second electrode is stacked on one or both surfaces of the first electrode (see specifically the stacking pattern in FIG 11 wherein the cathode plate 200 is disposed on the top and bottom surfaces of the anode plate 300) and separator 100 in Fig. 11 disposed bi-directionally therebetween, in that the folding direction of one electrode is opposite the folding direction of the second electrode. YANG further teaches a plurality of patterns (see the plurality of vents 110 in FIG. 11) at the folded portion of the separator as disclosed in [0069].
YANG is silent to the first and second electrode each comprising a first and second integrally formed tab, respectively, extending from one side.
AHN is relied upon for disclosing positive and negative electrode plates 10 and 20 having electrode tab 16 and 26 extended therefrom (see [0009/L14-15]; see further [0028/L28-30] and FIG 2C).
One skilled in the art as of the effective filing date would be motivated to modify YANG with AHN to take advantage of enhanced uniformity in having tab portions extended therefrom the electrode plates—rather than having a separate tab attached thereon—further allowing for the preferred identical overlapping taught in AHN [0031].
Regarding claim 2 and 3, YANG teaches the plurality of patterns along a bending line (see FIG. 11 wherein the series of vents are aligned along the folded portion of the separator) and the plurality of patterns being linear.
Regarding claim 4, the vent 110 taught by YANG disclosed in FIG 1 would be recognized as being a quadrangular as well as a polygonal form. 
Regarding claim 5, YANG teaches the vent 110 disclosed is shown in FIG. 7-12 are not limited thereto; the vent 110 is further taught as being a groove, a gap, a hole or the like in [0046/L6-8]; however, does not disclose recess and convex portions.
AHN teaches in [0028] an electrode assembly 50 having structure wherein a first electrode (see positive electrode plate 10), a second electrode (see negative electrode plate 20) stacked on one surface of 
It would be recognized by one skilled in the art as of the effective filing date of the claimed invention that the auxiliary concave groove portions include depressions further including recess portions when viewed from a cross-sectional view of the stacked electrode assembly (see MPEP 2144.01). One skilled in the art as of the filing date of the claimed invention would have been motivated to modify YANG with AHN to improve ease of folding and unfolding the electrode assembly (see MPEP [0041]; 2144.02).
Regarding claims 6 and 7, YANG is further silent to the vents being fracture portions along the bending line.
However, AHN teaches in the second embodiment the bending portions as comprising semicircular concave groove portions 80 (see FIG 2B), a plurality of holes 72 (see FIG 2C), or auxiliary concave groove portions 81 (see FIG 2D) along a bending line 71 spaced apart so as not to cut away from the positive or negative electrode plates 10 and 20 (see [0039]). AHN further teaches the shape of the concave groove portion 80 as being any one of a circular shape, an elliptic shape, a wedge shape and a polygonal shape in [0040] and notes that while the concave groove portions 80 are disposed on the positive and negative electrode plates 10 and 20, enhanced ability to fold and unfold the electrode is attainable when auxiliary concave groove portions 81 on the separator 30 correspond to the shape of the concave groove portion 80 (see [0041]).
One skilled in the art as of the filing date of the claimed invention would have been motivated to modify YANG with AHN to further improve ease of folding and unfolding the electrode assembly (see [0041]; MPEP 2144.02).
Regarding claim 8, YANG teaches the folding portion of the separator at a portion where the cathode plate and the anode plate are not located (see [0044/L7-9]; FIG 3).
Regarding claim 13, YANG teaches the vent 110 disclosed is shown in FIG. 7-12 as not limited thereto; the vent 110 is further taught as being a groove, a gap, a hole or the like in [0046/L6-8]; however, does not disclose recess and convex portions.
AHN teaches in [0028] an electrode assembly 50 having structure wherein a first electrode (see positive electrode plate 10), a second electrode (see negative electrode plate 20) stacked on one surface of the first electrode, with a separator 30 disposed therebetween (see FIG 1). While the separator in AHN lacks the continuous sheet shape surrounding the first and second electrode, AHN teaches a means to enable the electrode assembly to be more easily folded or unfolded, specifically disclosed in [0041] as the auxiliary concave groove portions 81 on the separator to allow folding structure within the electrode assembly.
It would be recognized by one skilled in the art as of the effective filing date of the claimed invention that the auxiliary concave groove portions include depressions further including recess portions when viewed from a cross-sectional view of the stacked electrode assembly (see MPEP 2144.01). One skilled in the art as of the filing date of the claimed invention would have been motivated to modify YANG with AHN to improve ease of folding and unfolding the electrode assembly (see MPEP [0041]; 2144.02).
Regarding claim 14, YANG is further silent to the vents being fracture portions along the bending line.
However, AHN teaches in the second embodiment the bending portions as comprising semicircular concave groove portions 80 (see FIG 2B), a plurality of holes 72 (see FIG 2C), or auxiliary concave groove portions 81 (see FIG 2D) along a bending line 71 spaced apart so as not to cut away from the positive or negative electrode plates 10 and 20 (see [0039]). AHN further teaches the shape of the concave groove portion 80 as being any one of a circular shape, an elliptic shape, a wedge shape and a polygonal shape in [0040] and notes that while the concave groove portions 80 are disposed on the 
One skilled in the art as of the filing date of the claimed invention would have been motivated to modify YANG with AHN to further improve ease of folding and unfolding the electrode assembly (see [0041]; MPEP 2144.02).
Regarding claim 15, YANG is silent to the first and second electrode each comprising a first and second integrally formed tab, respectively, extending from one side.
AHN is relied upon for disclosing positive and negative electrode plates 10 and 20 having electrode tab 16 and 26 extended therefrom (see [0009/L14-15]; see further [0028/L28-30] and FIG 2C).
One skilled in the art as of the effective filing date would be motivated to modify YANG with AHN to take advantage of enhanced uniformity in having tab portions extended therefrom the electrode plates—rather than having a separate tab attached thereon—further allowing for the preferred identical overlapping taught in AHN [0031].
Regarding claims 16, YANG teaches the first electrode and second electrode (see cathode plates 200 and anode plates 300) as comprising electrode current collectors having a coating of active material thereon (see disclosed cathode and anode active material in [0040]), YANG further teaches the cathode plate 200 and anode plate 300 having a cathode tab 201 and an anode tab 301 protruding therefrom, respectively (see [0040]). As YANG does not suggest the tabs being coated therefore YANG teaches having coated and uncoated portions on the electrodes.
Regarding claim 17, YANG teaches the electrodes as having an uncoated portion; however, is silent to an integrally formed tab extending from the uncoated portion (see [0040]).
While YANG teaches a tab attached to the respective electrode plate and not integrally formed, AHN teaches the positive and negative electrode plates 10 and 20 as each having electrode active material layers 11 and 21, respectively, and non-coating portions 70 wherein no electrode active material is coating thereon. AHN teaches the integrally formed tab being extended therefrom the electrode plates 
Regarding claims 18-20, YANG teaches an electrode assembly of a stacking configuration comprising a first electrode and second electrode (see cathode plates 200 and anode plates 300, respectively or vice versa disclosed in [0068]; FIG. 11) stacked wherein the second electrode is stacked on one or both surfaces of the first electrode (see specifically the stacking pattern in FIG 11 wherein the cathode plate 200 is disposed on the top and bottom surfaces of the anode plate 300) and separator [100, Fig. 11] disposed bi-directionally therebetween, in that the folding direction of one electrode is opposite the folding direction of the second electrode. YANG further teaches a plurality of patterns (see the plurality of vents 110 in FIG. 11) at the folded portion of the separator as disclosed in [0069]. YANG teaches a variety of width differences (see FIG 11) wherein there is a provided width of space shown between the electrode plate and the bending end region. As the prior art is substantially identical to feature show in instant FIG 3 (see annotated FIG 11 of Yang wherein the short width of the bending end region of the separator WA would be expected to be between 5% to 10% of a short side width of the first electrode NW1 to in order to allow for the bend portions of the separator to surround and enclose the electrodes) and one having skill in the art would be motivated to have the produced electrode assembly be as compact as necessary to ensure a small and appropriate battery size without being too tight to restrict the impregnation of the electrolyte into the electrode assembly (see YANG [0012]), absence evidence to the contrary, it would be obvious that the relative dimension of the short width in the prior art to share the same properties as claimed. 

    PNG
    media_image1.png
    497
    665
    media_image1.png
    Greyscale


Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0050957 A1 to Yang (from IDS 06/20/2020) as applied to claim 1 above, and further in view of US 2012/0121965 A1 to Makino et al. (previously cited by Examiner), hereinafter referred to as “MAKINO”
Regarding claim 9, YANG is silent to the thickness of the separator in the stacked electrode assembly.
However, MAKINO teaches an electrode assembly whereby a positive electrode 4 and a negative electrode 5 are interposed folded portions of a folded separator 12 in a zig-zag fashion (see [0168-0169]; FIG 15A-15B), and further teaches the appropriate thickness of the separator 6 as being 5 µm to 20 µm (see [0093]).
One skilled in the art as of the effective filing date of the claimed invention would be motivated to utilize the teachings of MAKINO when appropriating a thickness for the separator taught in YANG 
Regarding claim 10, YANG teaches a case (see can type battery or pouch type battery disclosed in [0005]) to receive the electrode assembly and a rechargeable battery (see [0003]) and the utilization of the invention in portable electronic devices, such as cell phones and cameras; however is not particular to the rechargeable battery being flexible. As there is no distinctive structural elements that would make the battery claimed in claim 10 “flexible”, there is no clear structural distinction between the stacked electrode assembly taught by the combined teachings of references and that claimed; therefore, the combined teachings of references would be expected to produce flexible battery
Alternatively, MAKINO teaches a rechargeable battery (see secondary battery disclosed in [0126/L10-14]) and a case (see exterior material disclosed in [0127]) comprising the electrode assembly formed using materials whereby extensibility is retained. It would be appreciated by one having skill in the art to modify YANG to include the case and battery of MAKINO to allow for a product with lightness, extensibility, price, easy workability as discussed in [0127]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 8:30AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA SHULMAN/Examiner, Art Unit 1723




/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723